Case 2:19-cr-20472-AC-APP ECF No. 5. filed.07/18/19 PagelD.15 Page1of2 4

“

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

ON
\

 

‘United States of America, | ee ~ Case No: 19-cr-20472
a 7 oe Hon. Avern Cohn
Plaintiff, ~ Violations;
Oo a 18 USC 1343
v. | a 18 USC 1028(a)(1)
CO , ~- 18 USC 922(g)(3)
- Christian Newby a7
Defendant.
WAIVER OF INDICTMENT

 

| A, Christian Newby the defendant in this case, understand that I am being
charged with the following felonies: Count One: Wire Fraud, in violation of 18
| U.S.C. § 1343, Count Two: Aggravated Identity Theft, in violation of 18 U.S.C. §
1028(a)(1), and Count Three: Unlawful User ofa Controlled Substance in
Possession of Firearms and Ammunition, in violation of 18 U.S.C. § 922(g)(3). .
oI have been informed and understand that any person charged with a federal
“felony offense has the right to insist that the case proceed by way of an indictment

returned by a erand jury.

 
Case 2:19-cr-20472-AC-APP ECF No. 5 ‘filed 07/18/19 PagelD.16 Page 2 of 2

Understanding this, and pursuant to Rule 7(b) of the Federal Rules of Criminal
Procedure, I hereby waive any right to prosecution by indictment and consent that

the prosecution may be brought by information instead of by indictment.

 

i, ng toad.

 

Pénny Beardslee Christian Newby _

~

Counsel for Defendant Defendant

Date:_ 7/18 lig Date: = [ig [4

 
